AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Pagel ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Committed On or After November 1, 1987)


                       Hector Murillo-Mejia                                    Case Number: 3:19-mj-20019-RNB

                                                                               Craig Joseph Leff
                                                                               Defendant's Attome     ~~----·-~~..,,..,,.._,,_..._


REGISTRATION NO. 40693198                                                                             t 1 F~LED
THE DEFENDANT:                                                                                      1---,, · '. ··:-:·--      J

 IZl pleaded guilty to count(s)           _l_o_f_C_om~pl_am_·_t-------++--1--11_"·_JA_N_:._d_7_z_m_9~!,__--+-
 D was found guilty to count(s)
     after a plea of not guilty.                                              ---·--·-·------ ...___O£E1JI:i'
     Accordingly, the defendant is adjudged guilty of such count(s), which mvo ve

Title & Section                  Nature of Offense                                                              Count Number(s)
8:1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                    1


 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 0 Count(s)                                                                 dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl Assessment: $10 WAIVED    IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                    charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Monday, January 7, 2019
                                                                            Date oflmposition of Sentence



                                                                           H&L~LOCK
                                                                            UNITED STATES MAGISTRATE JUDGE

                                                                                                                  3:19-mj-20019-RNB
